Citation Nr: 0501135	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a blocked ureter.

3.  Entitlement to service connection for painful joints.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her two children


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 until June 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

As will be detailed below, these matters were previously 
before the Board in August 2000 and March 2003.  On such 
occasions, remands were ordered to accomplish further 
development.  


REMAND

A July 2004 communication to the Board from the veteran's 
accredited representative indicates that the veteran had 
received VA treatment at the Medical Center in Shreveport, 
Louisiana, on June 27, 2004, and June 28, 2004.  The letter 
explicitly stated that such treatment related to the issues 
on appeal.  There is no indication in the claims folder that 
efforts were undertaken to obtain such documents.  In this 
vein, it is noted that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The failure to procure the specified VA records here 
constitutes a breach of the duties required under the VCAA.  
It is imperative that such documents be sought by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must contact the VA Medical 
Center in Shreveport, Louisiana, and 
request any and all treatment records 
pertaining to the veteran in the month of 
June 2004.  If no such records are found, 
the claims file must clearly indicate 
this fact.

2.  If any such documents are received in 
connection with the above action, or 
otherwise, then the RO must readjudicate 
the issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




